Citation Nr: 1541536	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to include as due to exposure to biological and chemical agents in contaminated water at Camp Lejeune.

2.  Entitlement to service connection for a disability manifested by seizures, to include as secondary to a brain tumor.

3.  Entitlement to service connection for hearing loss, to include as secondary to a brain tumor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to February 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Louisville, Kentucky Department of Veteran Affairs (VA) Regional Office (RO).  In June 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issue of service connection for an acquired psychiatric disability has been raised by the record (in a June 2015 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the record found that the Veteran was not provided adequate notice under The Veterans Claims Assistance Act of 2000 (VCAA) of the evidence necessary to substantiate his claims, the types of evidence VA will obtain on his behalf, the types of evidence he is responsible for providing, and how VA assigns disability ratings and effective dates of awards.  Such notice may be provided on remand.   

Pertinent postservice treatment records appear to be outstanding.  The Veteran's electronic record shows that he began seeking regular VA treatment in January 2013.  The most recent record of such treatment is dated in August 2013.  As over two years of potentially pertinent VA treatment records appear to be outstanding, and because such records are constructively of record, they must be secured.  Furthermore, at the June 2015 hearing the Veteran testified that he intended to obtain private medical opinions supporting his claims; he was afforded an abeyance period for that purpose.  To date, no such evidence has been received; he will have further opportunity to submit such medical opinion evidence.  

The Veteran has not yet been afforded VA examinations in connection with the instant claims.  He has private diagnoses of a brain tumor (variously characterized as a right sided schwannoma, right acoustic neuroma, and a cerebellopontine angle tumor) alleged to have resulted from exposure to hazardous materials in contaminated water at Camp Lejeune.  Service records confirm he served at Camp Lejeune between 1957 and 1987, and his exposure to contaminated water is not in dispute.  He also alleges that his seizures and hearing loss are secondary to his brain tumor (as well as due to exposure to the contaminated water at Camp LeJeune and/or to acoustic trauma in service).  Private records confirm diagnoses of epilepsy (with onset of seizures around the time that his brain tumor was diagnosed), and that he has a right ear hearing loss (which certain records indicate began around the time he underwent brain tumor surgery).  His military occupational specialty was repair shop machinist; thus, exposure to extensive noise in service is not in dispute.  Under these circumstances, the low threshold standard for determining when development for an examination/medical opinion is necessary is met.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The case is REMANDED for the following:

1. The AOJ should send the Veteran the appropriate VCAA-mandated notice with respect to his (direct and secondary service connection) claims of service connection for a brain tumor (claimed as due to exposure to contaminated water at Camp Lejeune), for a seizure disorder, including as secondary to a brain tumor, and for hearing loss as secondary to a brain tumor or as due to noise trauma in service).  He should have opportunity to respond.

2. The AOJ should secure for the record complete, updated clinical records of all VA evaluations and/or treatment the Veteran has received for a brain tumor, seizures, or hearing loss, to specifically include all such records dated since August 2013.

3. The AOJ should thereafter arrange for a neurological examination of the Veteran to determine the nature and likely etiology of his brain tumor(s) and seizures.  The entire record must be reviewed by the examiner in conjunction with this examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify the nature and likely etiology of the Veteran's brain tumor, indicating whether he has one or multiple (and various) brain tumors (as the record shows diagnoses of a right sided schwannoma, a right acoustic neuroma, and a cerebellopontine angle tumor).  

b. Identify the likely etiology of each brain tumor diagnosed, indicating specifically whether it at least as likely as not (a 50 percent or better probability) is related to the Veteran's service, and in particular to his exposure to contaminants in water at Camp Lejeune including trichloroethylene (TCE), perchloroethylene (PCE), benzene, or vinyl chloride (VC).  

c. Please identify the likely etiology of the Veteran's seizures.  Specifically is it at least as likely as not (a 50 percent or better probability) that they are related to his exposure to contaminated water at Camp Lejeune, or were caused or aggravated by his brain tumor(s).

The examiner must include rationale with all opinions provided, citing to factual data and medical literature as deemed appropriate.

4. The AOJ should also arrange for the Veteran to be examined by an otologist to confirm the presence and determine the likely etiology of his alleged hearing loss.  The entire record must be reviewed in conjunction with the examination, and any studies indicated (to specifically include audiometry specified in 38 C.F.R. § 4.85) must be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions  that respond to the following:
 
a. Does the Veteran have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either or both ears?

b. If so, was such disability at least as likely as not (a 50 percent or better probability) caused or aggravated by his brain tumor(s) or due to his exposure to noise trauma in service?.  

The examiner must include rationale with all opinions provided, citing to factual data and medical literature as appropriate.

5. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

